The opinion of the court was delivered October 29, 1853, by
Lowrie, J.
— If there is any value in án act of assembly, “any person interested in” an account of an administrator, has a right, within five years after the final decree of confirmation, to ask for a review of it, if he alleges any particular error in it, and verifies his allegation by oath. It is quite as plain that it is error, as against the surety of an administrator, to include in an administration account, the rents of the intestate’s land, collected by the administrator, and that the surety of the administrator is interested in the error. No doubt this law is to receive a ' reasonable construction, so as to prevent unreasonable litigation by parties, who have had a full and fair hearing. We refer to the construction put upon this right in Riddle’s Estate, 19 State R. 431. But this surety has had no hearing, he applies for a bill of review within a few months after the confirmation, and he points out an error which appears to be well founded, both in fact and in law, and we see no reason for the refusal, or dismissal of his petition. See Act of 13th October, 1840, § 1; 10 State R. 469; 8 Watts, 214, &c.
Decree. — This cause came on to be heard at the present term, on the appeal of Jacob Hartz, from the decree of the Orphans’ Cour-t of Allegheny county, and was submitted by counsel to the judgment of this court, and therefore, on consideration thereof it is ordered and decreed, that the decree of the said Orphans’ Court, refusing to grant the bill of review prayed for, be reversed and set aside, and the cause is remanded to the said court with instruction to grant the review prayed for, and to grant such relief in relation to the complaint of the said Jacob Hartz, as equity and justice may require.